Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101:
1. A method of performing sequence-to-sequence translation, the method comprising: dividing an entire input into input units for each time point, the input units being units subjected to translation; inserting, into a corresponding one of the input units, a first symbol indicating a position of a symbol to be assigned a highest weight among symbols belonging to the corresponding input unit; and repeatedly deriving an output symbol from the input unit in which the first symbol is inserted each time the time point is increased.
Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
Yes

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
Yes

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
No

A human can mentally perform such steps by analyzing for instance the way he or another human speaks or writes and can mark a paper for instance to identify elements of a sentence e.g. beginning or end or noun or verb etc., such as for educational purposes or simply autonomous human grammatical analysis.

• Collecting and comparing known information (Classen)
• Comparing new and stored information and using rules to identify options (Smartgene)†

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170308526 A1 UCHIYAMA; Masao (hereinafter Masao) in view of US 20160247064 A1 YOO; Sanghyun et al (hereinafter YOO).
Re claims 1 and 6, UCHIYAMA teaches 
1. A method of performing sequence-to-sequence translation, the method comprising: 
…the input units being units subjected to translation; (language translation in a word sequence forming operation 0035 0036 0048 0048 0089 fig. 1, 2, 4)
inserting, into a corresponding one of the input units, a first symbol indicating a position of a symbol to be assigned a highest weight among symbols belonging to the corresponding input unit; and (the system must weight or at least determine from comparison where the start/end is e.g. using a model with weights e.g. grammatical tagging, repeat as in iteration to move to the next sequence element/word for translation in a time-based segment such as a slot based segment e.g. where <S> is inserted at the start i.e. time or slot zero and </S> is inserted at the end to signify ending of a sentence, similarly STR identifies strings that are not end or start 0035 0036 0048 0089 fig. 1, 2, 4)
repeatedly deriving an output symbol from the input unit in which the first symbol is inserted each time the time point is increased. (repeat as iteration to next slot X+1 is the next word in a mathematical series to index sentence, the system must weight or at least determine from comparison where the start/end is e.g. using a model with weights e.g. grammatical tagging, repeat as in iteration to move to the next sequence element/word for translation in a time-based segment such as a slot based segment e.g. where <S> is inserted at the start i.e. time or slot zero and </S> is inserted at the end to signify ending of a sentence, similarly STR identifies strings that are not end or start 0035 0036 0048 0089 fig. 1, 2, 4)

However while segments or slots with start and end are utilized, UCHIYAMA fails to teach time periods such as:
dividing an entire input into input units for each time point,… (YOO T+1 moving through ordered sequences in a 0070-0073 0057 with fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of UCHIYAMA to incorporate the above claim limitations as taught by YOO to allow for reduced error using bidirectional propagation or a similar sequencing concept to identify known and hidden layers, such that the neural networking word forming sequencer of UCHIYAMA is improved with lower errors and adaptive machine learning.


Re claim 2, UCHIYAMA teaches 
2. The method of claim 1, wherein a position of the first symbol within the input unit remains fixed as the position of the first symbol rises depending on increase of the time point (repeat as iteration to next slot X+1 is the next word in a mathematical series to index sentence, the system must weight or at least determine from comparison where the start/end is e.g. using a model with weights e.g. grammatical tagging, repeat as in iteration to move to the next sequence element/word for translation in a time-based segment such as a slot based segment e.g. where <S> is inserted at the start i.e. time or slot zero and </S> is inserted at the end to signify ending of a sentence, similarly STR identifies strings that are not end or start 0035 0036 0048 0089 fig. 1, 2, 4)
However while segments or slots with start and end are utilized, UCHIYAMA fails to teach time periods or points per se as a temporal unit/segment (YOO T+1 moving through ordered sequences in a 0070-0073 0057 with fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of UCHIYAMA to incorporate the above claim limitations as taught by YOO to allow for reduced error using bidirectional propagation or a similar sequencing concept to identify known and hidden layers, such that the neural networking word forming sequencer of UCHIYAMA is improved with lower errors and adaptive machine learning.

Re claim 3, UCHIYAMA teaches 
3. The method of claim 1, wherein an output symbol from a time point before a current time point is inserted subsequent to original symbols in the input unit. (repeat as iteration to next slot X+1 is the next word in a mathematical series to index sentence, the system must weight or at least determine from comparison where the start/end is e.g. using a model with weights e.g. grammatical tagging, repeat as in iteration to move to the next sequence element/word for translation in a time-based segment such as a slot based segment e.g. where <S> is inserted at the start i.e. time or slot zero and </S> is inserted at the end to signify ending of a sentence, similarly STR identifies strings that are not end or start 0035 0036 0048 0089 fig. 1, 2, 4)
However while segments or slots with start and end are utilized, UCHIYAMA fails to teach time periods or points per se as a temporal unit/segment (YOO T+1 moving through ordered sequences in a 0070-0073 0057 with fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of UCHIYAMA to incorporate the above claim limitations as taught by YOO to allow for reduced error using bidirectional propagation or a similar sequencing concept to identify known and hidden layers, such that the neural networking word forming sequencer of UCHIYAMA is improved with lower errors and adaptive machine learning.


Re claim 4, UCHIYAMA teaches 
4. The method of claim 3, wherein a second symbol for distinguishing the original symbols in the input unit from the output symbol inserted in the input unit is inserted in the input unit. (repeat as iteration to next slot X+1 is the next word in a mathematical series to index sentence, the system must weight or at least determine from comparison where the start/end is e.g. using a model with weights e.g. grammatical tagging, repeat as in iteration to move to the next sequence element/word for translation in a time-based segment such as a slot based segment e.g. where <S> is inserted at the start i.e. time or slot zero and </S> is inserted at the end to signify ending of a sentence, similarly STR identifies strings that are not end or start 0035 0036 0048 0089 fig. 1, 2, 4)
However while segments or slots with start and end are utilized, UCHIYAMA fails to teach time periods or points per se as a temporal unit/segment (YOO T+1 moving through ordered sequences in a 0070-0073 0057 with fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of UCHIYAMA to incorporate the above claim limitations as taught by YOO to allow for reduced error using bidirectional propagation or a similar sequencing concept to identify known and hidden layers, such that the neural networking word forming sequencer of UCHIYAMA is improved with lower errors and adaptive machine learning.


Re claim 5, UCHIYAMA teaches 
5. The method of claim 3, wherein a third symbol for indicating an end point of the output symbol inserted in the input unit is inserted in the input unit. (repeat as iteration to next slot X+1 is the next word in a mathematical series to index sentence, the system must weight or at least determine from comparison where the start/end is e.g. using a model with weights e.g. grammatical tagging, repeat as in iteration to move to the next sequence element/word for translation in a time-based segment such as a slot based segment e.g. where <S> is inserted at the start i.e. time or slot zero and </S> is inserted at the end to signify ending of a sentence, similarly STR identifies strings that are not end or start 0035 0036 0048 0089 fig. 1, 2, 4)
However while segments or slots with start and end are utilized, UCHIYAMA fails to teach time periods or points per se as a temporal unit/segment (YOO T+1 moving through ordered sequences in a 0070-0073 0057 with fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of UCHIYAMA to incorporate the above claim limitations as taught by YOO to allow for reduced error using bidirectional propagation or a similar sequencing concept to identify known and hidden layers, such that the neural networking word forming sequencer of UCHIYAMA is improved with lower errors and adaptive machine learning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20170103748 A1	 WEISSBERG; 
Prosodic analysis in translation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov